DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-20 are pending.
For the purposes of compact prosecution; the applicant, in their response, is requested to review and consider all of the art, in the file wrapper. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoga Manjunatha (US 20190306231 A1).

Claim 1. Manjunatha teaches a device for re-routing network traffic direct to one or more pod devices ([0021] A pod, as well as an individual container, may be a temporary configuration. Pods may be created, assigned a unique ID, and scheduled to nodes 104 where they remain until termination, according to restart policy, or deletion. In some examples, if a node 104 fails, the pods scheduled to that node 104 may be scheduled for deletion, after a timeout period. [0022] system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, comprise one or more pods. Utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address. In some examples, the pods have different IP addresses and, where there is more than one pod, this redirection may be intended to forward traffic to a given pod with a predetermined probability, e.g. an equal probability. A pod's reply may be routed back to a service IP address, i.e. the node 104, and then forwarded thereby to a client. [0051] The worker node 300 further comprises a processing resource 308 to forward a service request to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, e.g. a pod, using the IP table, unless the service request is a blocked service request. Such a node 300 may provide a node 104 of FIG. 1, or may carry out the method of FIG. 2) comprising: one or more processors; and at least one non-transitory memory coupled to the one or more processors comprising remove, from a routing table); receive a packet from the ingress device that is destined for a service; use the routing table to look up a pod for handling a service request associated with the service; determine, based on not finding the network device address of the first pod in the routing table, a network device address of a second pod ([0022] system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a using the second device address). 

Claim 2. Manjunatha teaches the device of claim 1, and the first pod and the second pod are configured to execute similar executing instances of an application ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address). 

Claim 3. Manjunatha teaches the device of claim 1, and the instructions executable by the one or more processors are configured to bypass the ingress device when re-routing packets by: in response to receiving the packet and the removal of the network device address, look up a destination identifier in a packet header of the packet ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods). 

Claim 4. Manjunatha teaches the device of claim 3, and the network device address of the second pod is determined based on the destination identifier in the packet header, the destination identifier listing other network devices executing similar executing instances of a service ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address). 

Claim 5. Manjunatha teaches the device of claim 3, and the destination identifier is removed from the packet after being forwarded to the second pod ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods). 

Claim 7. Manjunatha teaches the device of claim 1, and the application is associated with multiple instances executing on a plurality of pods, wherein bypassing the ingress device when re-routing packets is based in part on a priority metric associated with each executing instance ([0083] setting a priority level associated with each virtual router on each node). 



Claim 9. Manjunatha teaches the device of claim 1, and once the network device address of the first pod is removed from the routing table, the network device address of the second pod is selected based on a list of addresses in the routing table, the selection based on one or more of load balancing, location, or compute resources of devices associated with the list of addresses ([0078] Each load balancing node 104 may be configured to monitor the mappings between the VR IDs and the IP addresses. In the event of a change, e.g. a node goes out of service, the mastership of the virtual router for which that node is the master node may be reassigned to another node. The new master node may be determined using an election process between the nodes). 

Claim 10. Manjunatha teaches a method for re-routing packets at an egress device comprising: bypassing an ingress device when re-routing packets ([0021] A pod, as well as an individual container, may be a temporary configuration. Pods may be created, assigned a unique ID, and scheduled to nodes 104 where they remain until termination, according to restart policy, or deletion. In some examples, if a node 104 fails, the pods scheduled to that node 104 may be remove, from a routing table); receiving a packet from the ingress device that is destined for a service; using the routing table to look up a pod for handling a service request associated with the service; determining, based on not finding the network device address of the first pod in the routing table, a network device address of a second pod ([0022] system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, comprise one or more pods. Utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address. In some examples, the pods have different IP addresses and, where there is more than one pod, this redirection may be intended to forward traffic to a given pod with a predetermined probability, e.g. an equal probability. A pod's reply may be routed back to a service IP address, i.e. the node 104, and then forwarded thereby to a client); and forwarding the packet to the second pod using the second device address before the ingress device knows that the first pod has failed ([0086] FIG. 7 shows a container cluster management system 700, comprising the cluster manager 102 of FIG. 1 and a plurality of nodes 400 as described in FIG. 4. the container cluster management system 700 comprises a high availability configuration manager 702 to, in the event of a failure of a node, reassign the IP address of the failed node to another node. operate a process such as keepalived or proxy ARP. executing a method in FIG. 6. container cluster management system 700 comprises an advertisement agent 704 to advertise at least one of an availability of the node, as a Virtual Router Redundancy Protocol VRRP advertisement/response, and an using the second device address). 

Claim 11. Manjunatha teaches the method of claim 10, and the first pod and the second pod are configured to execute similar executing instances of an application ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address). 

Claim 12. Manjunatha teaches the method of claim 10, and in response to receiving the packet and the removal of the network device address, look up a destination identifier in a packet header of the packet ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods). 

Claim 13. Manjunatha teaches the method of claim 12, and the network device address of the second pod is determined based on the destination identifier in the packet header, the destination identifier listing other network devices executing similar executing instances of a service ([0022] utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address). 



Claim 16. Manjunatha teaches the method of claim 10, and the application is associated with multiple instances executing on a plurality of pods, wherein bypassing the ingress device when re-routing packets is based in part on a priority metric associated with each executing instance ([0083] setting a priority level associated with each virtual router on each node). 

Claim 17. Manjunatha teaches the method of claim 10, and the packets are re-routed before all routing tables for all nodes in communication with the ingress device are updated ([0079] in the case that the first node, Node_ID1, goes out of service block 604, the second node, Node_ID2, may be elected to act as master for virtual router VR_ID1 and therefore is the master node for both virtual routers VR_ID1 and VR_ID2. The VRID-to-IP address mapping table may then be updated block 606). 

Claim 18. Manjunatha teaches the method of claim 10, and once the network device address of the first pod is removed from the routing table, the network device address of the second pod is selected based on a list of addresses in the routing table, the selection based on one or more of load balancing, location, or compute resources of devices associated with the list of addresses ([0078] Each load balancing node 104 may be configured to monitor the mappings between the VR IDs and the IP addresses. In the event of a change, e.g. a node goes out of 

Claim 19. Manjunatha teaches a non-transitory computer-readable medium comprising instructions stored thereon, the instructions executable by one or more processors of a computing system ([0092] Machine readable instructions loaded onto a computer or other programmable data processing devices, so that the computer or other programmable data processing devices perform a series of operations to produce computer-implemented processing, thus the instructions executed on the computer or other programmable devices realize functions specified by flows in the flow charts and blocks in the block diagrams) to: bypass an ingress device when re-routing packets by: detecting a failure event associated with a first pod, wherein the first pod is configured to receive traffic from an ingress device ([0071] If one of the nodes fail, which may be a total failure or a partial failure, i.e. the node is unhealthy, the IP addresses which were configured on the failed node is configured on any one of the other two nodes. availability is achieved. reassigning an IP address, in the event of that a node fails, or becomes unhealthy, comprises utilising a mapping table associated with a node, discussed in FIG. 6); removing, from a routing table, a network device address of the first pod in response to the detected failure event ([0080] IP addresses associated with the failed node is reassigned to the new master node, based on the VRID-to-IP address mapping table. to effect this change, a background process is reloaded with the new configuration) (Examiner note: reassigned to the new master node - is effectively remove, from a routing table); receiving a using the second device address). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manjunatha as applied to claims 1, 10 and 19 above, and further in view of Shetty (US 20160277355 A1).

Claim 6. Manjunatha teaches the device of claim 1, and a virtual switch configured to: in response to determining that the second pod is reachable, migrate the instance of the application to the second pod by 
Manjunatha does not teach the crossed out feature, above. 
However, Shetty discloses re-encapsulating packets ([0021] underlay infrastructure implements the overlay by using an additional encapsulation over the overlay network's packets. Any endpoint lookup for an unknown endpoint is performed in an endpoint repository and the endpoint repository is kept updated. [0027] translator 24 at pod B sets a redirection bit in the overlay header of redirected packet 26 tagging packet 26 as redirected. Redirected packet 26 reaches pod C, which rewrites the source and destination addresses to a local pod address and forwards packet 26 to endpoint H2. Directly attached switch L3 inspects the overlay header and determines from the source address in the overlay header that the packet is a redirected packet. The redirection bit causes, through the source address rewrite in the encapsulation, e.g., outer, overlay, header, the destination, e.g., switch L3 in the overlay 
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Shetty with Manjunatha; the motivation is to optimize inter-pod traffic redirection and handling in a multi-pod network environment; e.g. see paragraph [0002] of Shetty. 

Claim 15. Manjunatha teaches the method of claim 10, and in response to determining that the second pod is reachable, migrate, by a virtual switch, the instance of the application to the second pod by 
Manjunatha does not teach the crossed out feature, above. 
However, Shetty discloses re-encapsulating packets ([0021] underlay infrastructure implements the overlay by using an additional encapsulation over the overlay network's packets. Any endpoint lookup for an unknown endpoint is performed in an endpoint repository and the endpoint repository is kept updated. [0027] translator 24 at pod B sets a redirection bit in the overlay header of redirected packet 26 tagging packet 26 as redirected. Redirected packet 26 reaches pod C, which rewrites the source and destination addresses to a local pod address and forwards packet 26 to endpoint H2. Directly attached switch L3 inspects the overlay header and determines from the source address in the overlay header that the packet is a redirected packet. The redirection bit causes, through the source address rewrite in the 
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Shetty with Manjunatha; the motivation is to optimize inter-pod traffic redirection and handling in a multi-pod network environment; e.g. see paragraph [0002] of Shetty. 

Claim 20. Manjunatha teaches the non-transitory computer-readable medium of claim 19, and, in response to determining that the second pod is reachable, migrating, by a virtual switch, the instance of the application to the second pod by 
Manjunatha does not teach the crossed out feature, above. 
However, Shetty discloses re-encapsulating packets ([0021] underlay infrastructure implements the overlay by using an additional encapsulation over the overlay network's packets. Any endpoint lookup for an unknown endpoint is performed in an endpoint repository and the endpoint repository is kept updated. [0027] translator 24 at pod B sets a redirection bit in the overlay header of redirected packet 26 tagging packet 26 as redirected. Redirected packet 26 reaches pod C, which rewrites the source and destination addresses to a local pod address and forwards packet 26 to endpoint H2. Directly attached switch L3 inspects the overlay header and determines from the source address in the overlay header that the packet is 
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Shetty with Manjunatha; the motivation is to optimize inter-pod traffic redirection and handling in a multi-pod network environment; e.g. see paragraph [0002] of Shetty. 

Conclusion
The prior art made of record and is considered material to the patentability of the claims, and pertinent to applicant's disclosure:

WANG (US 20140075445 A1)
ABSTRACT: In accordance with embodiments, there are provided mechanisms and methods for facilitating dynamic workload scheduling and routing of message queues for fair management of the resources for application servers in an on-demand services environment. In one embodiment and by way of example, a method includes detecting an organization of a plurality of organization that is starving for resources. The organization may be seeking performance of a job request at a computing system within a multi-tenant database system. The method may further include consulting, based on a routing policy, a routing table for a plurality of queues available for processing the job request, selecting a queue of the plurality of queues for the 
[0042] Further, the routing table stores rules that describe multi-tenant policy decisions, such as suspending processing for one organization, restricting a message type to consume no more than a threshold (e.g., 25%) of POD resources, isolating the traffic from competing organizations to prevent starvation, or promoting organizations to a higher tier of queues to provide better quality of service guarantees. Moreover, the routing table may redirect traffic in case of broker failures (e.g., Qpid broker failures) to provide high availability and as such, the routing table allows for incorporating a wide range of policy decisions needed to support the business.

Ghanwani (US 20140372582 A1)
ABSTRACT: An information handling system is provided. The information handling system includes a first hypervisor running on a first server and a second hypervisor running on a second server. The first hypervisor manages a first virtual switch and has an overlay forwarding table in memory supporting at least one virtual machine, while the second hypervisor manages a second virtual switch and also has the overlay forwarding table in memory and supports at least one other VM. The information handling system further includes a plurality of gateway devices coupled to the hypervisors. The gateway devices share a floating address and are configured to export a host route, associated with the address, into a corresponding entry in an underlay routing table to redirect network traffic from a first gateway device to a second gateway device.


Shetty (US 20160277355 A1) (US 9967231 B2)
ABSTRACT: An example method for to inter-pod traffic redirection and handling in a multi-pod network environment is provided and includes receiving a packet with an overlay header outgoing from a first pod, identifying the packet as redirected based on a source address in the overlay header indicating a second pod and a destination address in the overlay header indicating a third pod, the first pod being distinct from the second pod and the third pod, 
[0015] Each pod 14 is a under a common administrative control, for example, controlled by one or more controllers 22 establishing a common administrative zone. Thus, each pod 14 may be controlled by respective controller(s) 22 with separate network and other configurations. Each pod 14 conforms to a standard operating footprint that shares the same failure domain; in other words, if something catastrophic happens in any one pod 14 (e.g., pod A), workloads running in that pod 14 are affected but neighboring workloads in a different pod 14 (e.g., pod B, pod C) are not affected. Note that each pod 14 can comprise a separate network distinct physically and/or logically from other pods 14 in network 12. For example, pod A and pod B may be located in two separate floors of a building in San Jose, whereas pod C may be located in New York.
[0026] Turning back to the example of migrating endpoint H2, according to one embodiment, proxy modules of spine switches 18 in pod B may handle endpoint H2's new location at pod C through a modified bounce mechanism. Packets arriving at pod B and destined to endpoint H2 are bounced or redirected to pod C. Translator 24 at pod B rewrites the source address in the overlay header of packet 26 to the source address of pod B, and forwards the packet to pod C. Note that if the source address is maintained as the pod A address, unicast reverse path forwarding (RPF) checks can fail on the header and packet 26 can get dropped in the intermediate network due to the failing RPF check. However, the pod B source address for redirected packet 26 should not be learnt at pod C as being the source endpoint address. If the pod B address for redirected packet 26 is learnt as being the source endpoint address, further 
[0048] Proxy module 46 receives packet 26, and lookup module 62 may look up local host addresses repository 52 to determine if the destination endpoint indicated in the underlay header is located in local pod 14. If the lookup fails (e.g., destination endpoint address cannot be found in local host addresses repository 52), host locations repository 56 may be looked up to determine the new location of the destination endpoint. Remote pod addresses repository 54 may be looked up and the corresponding remote pod address may be written into the destination address in overlay header 28 of packet 26 by overlay header rewrite module 60 and packet 26 returned to translator 24 in data plane 36.

Berenberg (US 10812366 B1)
ABSTRACT: Grouping virtualized computing instances in cloud environments can be achieved utilizing groups of network endpoints, such as hardware devices, virtualized computing instances, etc. The network endpoint group (NEG) provides a logical grouping for providers of backend services that may be arranged on the network endpoints, and may be organized based on the backend service to be provided by the computing environments that operate as network endpoints. For example, the NEGs may be implemented for load balancing applications. The network endpoint groups, and the network endpoints included therein, may be managed using a framework of tools, libraries and application programming interfaces.
	Various backend service management platforms or tools can be used to manage NEGs implemented in environments of virtualized computing instances. These tools operate as 

Shimoga Manjunatha (US 20190306231 A1)
ABSTRACT: In an example, a container cluster management system includes a cluster manager providing access to services provided by containers within a container cluster and a plurality of nodes. Each node has access to an IP table, and is to forward a service request for a service received via the cluster manager to at least one container sub-cluster by translating a destination address of the service request to an IP address of a container sub-cluster. At least one of the nodes comprises a proxy manager, to manage an IP table of the node and a service firewall, to add a service-specific rule to the IP table.
[0022] In use of the system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster (which may comprise one or more pods). For example this may utilise Destination Network Address Translation (DNAT) and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address. In some examples, the pods have different IP addresses and, where there is more than one pod, this redirection may be intended to forward traffic to a given pod with a predetermined probability (e.g. an equal probability). A pod's reply may be routed back to a service IP address, i.e. the node 104, and then forwarded thereby to a client.

Natanzon (US 20200019471 A1)


Kapur (US 8639793 B2)
ABSTRACT: Techniques are provided to move the services performed on one device to another device in a cloud computing system for a variety of reasons including failure, maintenance or upgrade of the device. A notification is received that services performed by an impacted device in a domain of a plurality of hierarchical domains need to be moved. A determination is made as to whether there are replacement resources available in the domain to perform the services, and if so, the replacement resources are automatically rendered to perform the services. The process continues to higher level domains that have a view into the capabilities of subordinate domains in order to determine where to move the services within the cloud computing system.
Claim 1. A method comprising: in a cloud computing system comprising a plurality of hierarchical levels including a pod hierarchical level, a data center hierarchical level that comprises a plurality of pods and a network hierarchical level that comprises a plurality of data centers, wherein each pod comprises a plurality of devices, receiving a notification at a pod management device in a first pod in a first data center, wherein the pod management device performs pod hierarchical level resource management operations for the first pod, the notification indicating that services associated with one or more impacted devices in the first pod need to be moved; determining whether there are one or more replacement devices available in the first pod to perform the services of the one or more impacted devices; when it 

Kapur (US 20120110186 A1)
[0082] Turning now to FIG. 13, when the services performed by an impacted device in a particular POD need to be moved, the POD-RM for that POD is notified, e.g., when there is a failure or when a maintenance or upgrade needs to be performed for one or more devices in the POD. At 605, the POD-RM receives the notification that the services associated with (performed by) one or more impacted devices in the POD need to be moved. The notification may indicate that the one or more impacted devices have failed or that the one or more impacted devices will become unavailable due to maintenance or upgrade, etc. At 610, the POD-RM checks for available replacement resources within the particular POD that can satisfy 

Kapadia (US 9565105 B2)
ABSTRACT: An example method for implementation of virtual extensible local area network (VXLAN) in top-of-rack (ToR) switches in a network environment is provided and includes receiving a packet encapsulated with a VXLAN header having an unknown virtual tunnel endpoint (VTEP) Internet Protocol (IP) address in a network environment, and installing an entry at an index location of a forwarding table. The index location includes an encoding of the VTEP-IP address as a VTEP index (VTEP-IDX), and the entry maps a VXLAN interface to an IP address associated with a VXLAN network identifier (VNI). In specific embodiments, the VTEP-IDX is log N bits, where N is a size of the forwarding table. The forwarding table indicates a 
	VXLAN is a method for "floating" virtual domains on top of a common networking and virtualization infrastructure. VXLAN provides the capability to create isolated, multi-tenant broadcast domains across data centers and enables creation of elastic, logical networks that span physical network boundaries. VXLAN leverages existing Ethernet technology enabling large numbers of virtual domains to be created above the Layer 3 network infrastructure, with isolation from each other and the underlying network. VXLAN offers several benefits, for example, flexibility, streamlined network operations, and investment protection. Datacenter server and storage utilization and flexibility can be maximized through support of VXLANs that cross switching and pod boundaries. VXLAN runs on standard Layer 3 IP networks, eliminating the need to build and manage a large Layer 2 underlying transport layer. VXLAN runs over standard switching hardware, with no need for software upgrades or special code versions on the switches.

Rajendran (US 9049115 B2)
ABSTRACT: A solution is provided to enable cloud service provider customers/users to offer physical network services to virtualized workloads that use overlay technologies, such as a Virtual Extensible Local Area Network (VXLAN). For a virtual workload that uses an overlay technology, an identifier is received of a logical network to which the virtual workload connects and a policy for the logical network. Based on the identifier of the logical network and the policy, a gateway is configured to connect traffic for the virtual workload on the logical network 
	VXLAN can be used to abstract a network into a generalized pool of network capacity. The use of these services can be separated from the underlying physical infrastructure. This pool can span physical boundaries, optimizing compute resource utilization across clusters, pods and even geographically separated datacenters. The pool of network capacity can be segmented into logical networks directly associated with specific applications.

Vahdat (US 20100020806 A1)
ABSTRACT: In one aspect, there is provided a method. The method may include receiving a packet at a switch coupled to a plurality of switches. The switch may determine, from a first level table comprising a plurality of prefixes, a prefix matching a first portion of a destination address of the received packet. The switch may also determine, from a second level table comprising a plurality of suffixes, a suffix matching a second portion of a destination address of the received packet, when the matching prefix of the first level table is associated with the second level table. The switch may forward, based on the first level table and the second level table, the received packet to an output port of the switch. In some implementations, the plurality of switches are configured as a fat-tree network. Moreover, in some implementations, the subject matter described herein provides a data center communication fabric that provides scalable communication bandwidth with significant fault tolerance using a plurality of smaller individual switches of substantially the same size and capability. Related systems, apparatus, methods, and/or articles are also described.

   [0061] A failure of a link from an aggregation layer switch to a core affects two classes of traffic. First, the failure of a link from an aggregation layer switch to a core affects outgoing inter -pod traffic, in which case the local routing table marks the affected link as unavailable and locally chooses another core switch. Second, a failure of a link from an aggregation layer 

Wu (US 20200389404 A1)
ABSTRACT: Techniques are described for balancing traffic load for networks configured in multi-rooted tree topologies, in the presence of link failures. Maximum flows (through minimum cuts) are calculated for subgraphs that incorporate effective link capacities on links between source and destination nodes. Effective link capacities may be determined that take into account link failures, as well as sharing of current available link capacities by multiple nodes. Traffic is balanced while simultaneously fully utilizing available link capacities, even available link capacities on partially failed links (e.g., partially failed Link Aggregation Groups (LAGs)).
[0081] Complexity reduction of the minimum cut procedure, as well as the algorithm in FIG. 6, can be achieved by omitting calculations for pods for the first case above, as the paths between pods in case 1 are symmetric. Therefore, based on symmetry, the ratio of weights is the same for communications between all healthy pod pairs. For the second case, as the sender pod is a healthy pod with no link failures, the effective link capacity can be obtained by dividing the link capacity equally by associated level 1 nodes. Thus, the minimum cut is determined by evaluating the unhealthy pod, where the same determined load-balancing ratios are used for 
   [0095] As an example, the network is configured in a multi-rooted tree topology, where the paths are shortest paths, the sending node is in a first pod of the multi-rooted tree topology and the receiving node is in a second pod of the multi-rooted tree topology. The first pod may be determined to have one or more link failures and the second pod may be determined to have no link failures, where the weights are used by the sending node to load balance traffic over paths to other destination nodes in other pods that have no link failures. The paths can be represented as subgraphs, where common parts of the subgraphs can be determined, converted subgraphs can be created by removing the common parts of the subgraphs and the maximum flows can be determined by calculating minimum cuts of the converted subgraphs. 
   [0102] As an example, load-balancing module 920 determines effective link capacities for links of paths between a sending node in a pod and a receiving node in one of the other pods, the effective link capacities accounting for a detected partial link failure and a sharing of current link capacities of the links by one or more other nodes in the network; determines maximum flows for the paths based at least in part on the effective link capacities; determines weights based at least in part on the maximum flows for the sending node for load balancing traffic over the paths; and uses the weights for load balancing traffic from the sending node to other destination nodes in the other pods. Thus, load-balancing module 920 uses information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.H/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465